 



EXHIBIT 10.R

[EL PASO ENERGY LOGO]



POLICY SUBJECT:  RELOCATION FOR EMPLOYEES RELOCATING FROM
EL PASO, TEXAS TO HOUSTON, TEXAS, AS A RESULT
OF RELOCATING THE CORPORATE OFFICE

EFFECTIVE: NOVEMBER 1, 1996



  I.   POLICY

When a regular full-time employee is requested to transfer to Houston, Texas, in
1996 or within the first six months of 1997, as a result of the relocation of El
Paso Energy Corporation’s headquarters from El Paso, Texas, to Houston, the
employee will be reimbursed for certain relocation expenses. The employee is to
exercise prudence in any relocation transaction to ensure that reimbursable
costs are minimized.

The company has contracted with Prudential Relocation to provide relocation
assistance for employees.



  II.   GENERAL PROVISIONS



  •   Transfer must be made at request of the company.     •   A Transfer must
meet IRS regulations specifying that the move must be over 50 miles and employee
must work full time in the general area of the new work location for at least
39 weeks during the 12 months immediately following the move.     •   One set of
benefits per household.     •   Covers employee and all persons residing
permanently in employee’s household when transfer request is made.



  III.   GENERAL PROVISIONS



  A.   LUMP SUM PAYMENTS



  1.   INCIDENTAL ALLOWANCE

The company will provide an incidental allowance equal to 10 percent of his or
her annual post-move base salary, grossed up for taxes. The incidental allowance
is to be used for expenses not covered elsewhere in this policy. Examples of
items which are considered incidental expenses include, but are not limited to,
deposits for utilities, deposits for renting and leasing, movement of
possessions not covered by this policy (Item III, Section B),
cleaning/painting/repairs of new residence, dependent care, equity in new

 



--------------------------------------------------------------------------------



 



      residence, upgrade of fixtures and appliances, landscaping, movement of a
mobile home that is not the primary residence, babysitting and boarding of pets
necessitated by the relocation, drivers license, automobile registration,
forfeited membership fees, housecleaning and any expenses related to
establishing a residence at the new location not covered by the homefinding
allowance. Prudential will issue this payment.



  2.   HOMEFINDING ALLOWANCE

The company will provide a lump sum payment, grossed up for taxes, for the
purpose of establishing a residence at the new location. The payment is based on
one-half of the cost of an 8-day, 7-night trip for the employee and one
household member to the new location, including round-trip coach airfare,
accommodations at a moderately priced hotel, car rental and meals. Prudential
will issue this payment.     3.   TEMPORARY LIVING ALLOWANCE

The company will provide a lump sum payment, grossed up for taxes, equal to
3 percent of their annual post-move base salary (a minimum of $1,500) for
temporary living expenses for the employee. The Prudential counselor can help
make temporary housing arrangements. The employee should call the Prudential
counselor and discuss temporary living requirements.



  B.   MOVEMENT OF HOUSEHOLD GOODS AND STORAGE

Prudential Relocation will arrange for packing, transporting, and unpacking of
furniture and normal household effects and the costs will be paid directly by
the company. The Prudential counselor will work directly with the employee to
arrange for the movement of household effects. Prudential can make arrangements
to ship up to two cars.

The following and similar items will not be moved at the company’s expense:



  •   recreational motor vehicles     •   boats, tractors (too large for regular
shipment along with household goods)     •   more than two vehicles, i.e.,
personal automobiles and motorcycles     •   patio slate, rocks, shrubbery,
firewood, etc.     •   lumber or other building material such as cement, gravel,
sand, bricks, etc.     •   frozen food     •   pets     •   plants



      Coverage through Prudential includes the purchase of full replacement cost
insurance of up to $150,000. The employee is responsible for declaring the
actual value of the household goods for the full replacement coverage. Full

Page 2



--------------------------------------------------------------------------------



 



      replacement cost coverage for any declaration of actual value which
exceeds $150,000 must have special approval by the Executive Vice President,
Human Resources and Administration. Charges for full replacement cost coverage
will be paid by the company. In the event of damage to any property, the
Prudential counselor will assist in processing insurance claims to facilitate
timely resolution of disputes.         Prudential will arrange for the storage
of household goods for a period of 60 days if it is not feasible to immediately
move them into a newly acquired residence at the new location. Only those items
on the original bill of lading will be stored at company expense. The storage
expenses will be paid directly by the company.         In lieu of company
arranged movement of household goods, an employee is eligible for a lump sum
payment of $750, not grossed up for taxes, to move his/her household goods. The
employee will be responsible for obtaining insurance associated with the move.  
      The expense of moving a mobile home, when it is in moveable condition and
if the employee does not own the land on which it is situated, is covered if it
is the primary residence. Movement of household goods will also be covered, but
only when such items cannot be moved within the mobile home. Normal covered
costs include tow truck charges, removal and reinstallation of fences, skirting
and porches, utilities connection, lease penalty up to three months, insurance
and applicable state and local fees to transport and reinstallation of safety
devices. If the employee owns the land, the company will not cover the cost of
moving the mobile home. It will be covered under the provisions of the home sale
program in Section III, paragraph D2.     C.   TRAVEL TO NEW LOCATION

The company will reimburse the costs associated with moving the employee and all
permanent members of the household to the new location. The following expenses
will be reimbursed or arranged:



  •   If the employee elects to drive to the new location, mileage at current
IRS rate for up to two cars;     •   Cost of one-way coach airfare for employee
and all persons residing permanently in the household;     •   Moderate hotel
lodging, not to exceed two nights, and reasonable meals not to exceed $25 per
person per day for three days.

Page 3



--------------------------------------------------------------------------------



 



  D.   HOME SALE PROGRAM

An employee who owns his/her primary residence is eligible for home sale
benefits offered by Prudential Relocation. The employee must contact his/her
Prudential counselor to ensure the maximum benefits are obtained.



  1.   INELIGIBLE PROPERTIES — The following properties are considered
ineligible properties and therefore will not be eligible for reimbursement of
costs associated with sale or purchase of such properties:



  •   Farms, ranches, orchards, summer homes, duplexes or any multiple unit
properties     •   Cooperative apartments     •   Any property with excess
acreage for the area     •   Any property with over 5 acres     •   Any
residence that contains hazardous or toxic substances or is near hazardous or
toxic substances     •   Non-residential use property, either partial or whole
use     •   Any property with no access/no easement     •   Properties without
marketable title (i.e., landlocked properties and properties with a cloud on the
title)     •   Any properties that have repairs that are more than 10 percent of
the appraised value     •   Mobile homes — see Item III, Section D #2



      All properties must be in marketable condition with no major repairs,
structural or code problems which have not been repaired or deducted from
equity.     2.   MOBILE HOMES — In lieu of purchasing mobile homes, the company
will make a lump sum payment to the employee, grossed up for taxes, if the
mobile home meets the following criteria:



  •   it is the primary residence     •   it is permanently affixed     •   it
meets state requirements     •   it is on property (land) owned by the employee



      The lump sum will be based on the average of one appraisal and one
broker’s price opinion (must be within 5 percent of each other) times 8 percent.
        Mobile homes of a moveable nature and reasonable distance are addressed
in this policy under Item III, Section B. If the mobile home is moved, the
employee is not eligible for a lump sum payment.

Page 4



--------------------------------------------------------------------------------



 



  3.   GUARANTEED OFFER AND HOME MARKETING ASSISTANCE — Employees are encouraged
to list their home with a qualified broker and to actively participate in the
marketing of the home. The Prudential counselor can assist the employee in the
selection of a qualified broker to help maximize marketing efforts. It is
recommended that an employee speak to the Prudential counselor before signing
any documents with realtors/agents. Any commission that is not considered normal
for the area will not be reimbursed by the company.         The employee must
market their home for at least 60 days and the list price cannot be more than
110 percent of the appraised price in order to be eligible for the Loss
Protection on Sale of Home and the Home Sale Program. When listing a home, the
employee must include the following exclusion clause to be eligible for the
guaranteed offer and/or the amended sale benefits:         “It is understood and
agreed that regardless of whether or not an offer is presented by a ready,
willing, and able buyer:



  1.   No commission or compensation shall be earned by, or due and payable to
broker until the sale of the property has been consummated between seller and
buyer, the deed delivered to the buyer, and the purchase price delivered to the
seller; and     2.   The seller reserves the right to sell the property at any
time to Prudential Relocation, a Division of Prudential Residential Services,
Limited Partnership or                    [Name of any other party to be covered
by this exclusion clause] (individually and collectively a “Named Prospective
Purchaser”) to either pay a commission or to continue this listing.”



      While marketing the home, the Prudential counselor will work with the
employee to establish a guaranteed offer which is based on the appraisal
process. The employee will be able to choose an appraiser and a broker from a
list of independent appraisers and brokers provided by the Prudential counselor
and approved by the company. To the extent the lower value is within 5 percent
of the higher, the two values will be averaged to determine the guaranteed
offer. If the two values are not within a 5 percent spread, the employee will be
asked to choose a second appraiser from the approved list. The two highest
values will then be averaged to determine the guaranteed offer. The employee
will have 90 days from the day Prudential makes the guaranteed offer to accept
it.

Page 5



--------------------------------------------------------------------------------



 



  4.   AMENDED VALUE — If an acceptable offer is received, the employee should
contact the Prudential counselor immediately. The employee should not orally
accept an offer, deposit, or sign any agreement until speaking with the
Prudential counselor. If the employee presents an offer which is 97 percent of
the Prudential guaranteed offer, the company will ensure the guaranteed offer
will be realized. If an employee receives a bona fide offer for more than the
guaranteed offer, the guaranteed offer will be amended to the higher offer.    
5.   HOME SALE BONUS — As an incentive to the transferring employee, the company
will pay a bonus based on 3 percent of the sale price of the home. The bonus
will not be grossed up for taxes and will be:



  •   based on the sale price of the home     •   paid if the sale is at least
97 percent of the guaranteed offer     •   a minimum of $2,000     •   paid upon
confirmation of legal closing and funding



      EXAMPLE # 1:

Pam finds a buyer who will pay less than the guaranteed offer from the
relocation service. She doesn’t reject the contract to hold out for the higher
price and calls her Prudential counselor to review the offer. She knows that as
long as the buyer’s contract is 97 percent or more of the relocation service’s
offer, she will still receive the higher guaranteed offer. The company wants the
home to sell and encourages employees to bring all reasonable offers to the
relocation service.         Pam’s guaranteed offer $100,000
Pam’s buyer $97,000         Pam’s equity will be based on the guaranteed
$100,000 and will be eligible for a home sale bonus of $2,910 ($97,000 X 3%).  
      EXAMPLE # 2:         John finds a buyer who will pay more than the
guaranteed offer from the relocation service. He doesn’t reject the contract
from Prudential, and he calls his Prudential counselor to review the offer to
make sure it will net him more and then simply amends the Prudential contract
for the higher offer.         John’s guaranteed offer $100,000
John’s amended value $102,000         John’s equity will be based on the amended
offer of $102,000 and will be eligible for a home sale bonus of $3,060 ($102,000
X 3%).

Page 6



--------------------------------------------------------------------------------



 



  6.   LOSS ON SALE — If the guaranteed offer or amended value of the old home
is less than the original price, the company will offset the loss. To qualify,
the employee must participate in the Home Marketing Assistance Program and
market the home for at least 60 days. The employee will receive 100 percent of
the loss, grossed up for taxes, which is calculated based on the difference
between the original purchase price (based on closing statement) plus any
eligible capital improvements and the greater of the guaranteed offer or amended
value. If the employee built the home, an itemized list of building expenses and
receipts are required to support original purchase price. The employee should
call the Prudential counselor with questions regarding original purchase price
and sale price definitions.



  7.   SELLING ON YOUR OWN — If an employee decides to sell the home without the
help of the relocation company, for a period of not more than one year from the
date of transfer, the company will authorize payment of various fees and charges
involved in the sale of the employee’s residence. These expenses may vary by
state. Therefore, before executing an agreement, the employee should contact the
Prudential counselor to ensure that these costs will be covered. Such expenses
may include:



  •   attorney’s fees, escrow services charges     •   revenue stamps     •  
transfer taxes     •   settlement, recording and processing fees     •   sale
commission if paid to a licensed real estate broker and limited to the
prevailing normal rate in the area     •   mortgage prepayment penalty in
accordance with theterms of the mortgage     •   prepayment penalty on existing
primary or secondary loan upon proper verification from the institution.



      The company will not reimburse for mortgage discount points or other
closing costs which are agreed to be paid on behalf of the purchaser.        
Costs associated with selling expenses and reimbursed outside the relocation
company are not grossed up for taxes.

Page 7



--------------------------------------------------------------------------------



 



  E.   PURCHASE OF NEW RESIDENCE



  1.   The Prudential counselor will coordinate the assistance required for the
employee to purchase his/her new residence. It is important that the employee
seek assistance from the Prudential counselor before executing any agreement to
purchase a new home.     2.   The company will reimburse for various fees and
charges which the employee is required by law or local practice to pay in
connection with the purchase of a home at the new location. This amount will be
grossed up for taxes. The provision will be applicable for a period of not more
than one year from the date of transfer. The employee must check with the
Prudential counselor for verification of allowable reimbursements. Such expenses
may include:



  •   attorney’s fees, escrow service charge     •   up to 2 percent discount
points including loan origination fee     •   recording fees     •   title
insurance policy/binder     •   transfer taxes     •   credit report     •  
fees for home appraisals if required by the lending institution before a
mortgage loan will be approved.     •   inspection fees (termite, structural)
when normal, customary or required by the lender



  3.   Equity Loan — Prudential will provide an equity loan for the purpose of
purchasing a home at the new work location. In order to receive an equity loan,
a copy of a fully executed purchase agreement or binder for the new residence
must be submitted before any money is advanced. The loan will not be for more
than 120 days, and the interest on the loan will be paid by the company. The
maximum loan amount may not exceed 90 percent of the equity in the old home as
determined by appraisals. The employee will be required to sign an equity loan
note, which will become due and payable at the time full equity is disbursed and
Prudential acquires the employee’s property.



  F.   MORTGAGE SUBSIDY

In order to ease the burden which occurs in those cases in which the transferred
employee has a home mortgage at the previous location at a lesser interest rate
than he or she is able to obtain on a home mortgage at the new location, a
mortgage subsidy may be available if the following qualifications are met:



  •   Old mortgage interest rate is at least 7 percent (if the old rate is less
than 7 percent, then 7 percent will be used).

Page 8



--------------------------------------------------------------------------------



 



  •   New interest rate is at least 1 percent higher than the old. New mortgage
loan must be the same type as the old one (i.e., if the old loan was a 30-year
fixed rate, the new loan must be a 30-year fixed rate).



      The amount of subsidy is based on the percentage difference between the
old and the new mortgages according to the following schedule:



  •   1 percent difference = 1 point     •   3 percent difference = 4 points    
•   4 percent difference = 6 points     •   5 percent difference = 8 points    
•   6 percent difference = 10 points



      Each point is equal to 1 percent of the mortgage.         The subsidy is
paid in one lump sum and is not grossed up for taxes. The Prudential counselor
will advise the employee if he/she is eligible.     G.   RENTAL OVERLAP AND
LEASE CANCELLATION

The company will reimburse rental overlap not to exceed one month’s rent when an
employee locates a rental home or apartment at the new location before being
able to vacate the former residence. The company will reimburse the employee for
the actual expense (grossed up for taxes) of a lease cancellation for up to two
months’ rent if required.     H.   RENTAL ASSISTANCE

The Prudential counselor will provide information on the local practice and
procedures for renting a home in the destination area. The counselor will
recommend a real estate broker or rental agency in the destination area to
provide the employee with information packages on orientation tours of
communities. Prudential will also work with the broker to guide the employee
through the rental and lease execution process.     I.   SPOUSE ASSISTANCE

An employee’s spouse may find it necessary to give up a job because of the
relocation. There are often additional expenses associated with securing a
position in the new location. The company will reimburse up to $1,000, not
grossed up for taxes, for expenses associated with the spouse securing a
position in the new location. This includes costs associated with such items as:

Page 9



--------------------------------------------------------------------------------



 



  •   requirements for special certifications     •   specialized training    
•   placement counseling



      The employee should ask the Prudential counselor to clarify the costs that
qualify for reimbursement.     J.   TAX ASSISTANCE         Most of the money the
company pays to an employee for relocation expenses is considered by the
Internal Revenue Service (and many states) as income and is therefore taxable.
The company will assist the employee by paying the tax (i.e., provide extra
income, also referred to as “gross-up”) on most expenses considered
non-deductible which cause the employee tax liability.         The following
information lists those items that are grossed up and those items that are not
grossed up for federal and FICA tax purposes. Gross-up for state and local taxes
will depend on the various state and local laws.         Items grossed up
include:



  •   incidental allowance     •   homefinding allowance     •   temporary
living allowance     •   loss protection     •   lease cancellation     •  
mobile home lump sum payment     •   closing costs at new location     •   meals
for final move to new location     •   mileage that is not deductible     •  
storage over 30 days and up to 60 days



      Items not grossed up include:



  •   mortgage subsidy     •   spousal assistance     •   home sale bonus    
•   reimbursed costs (associated with selling expenses and reimbursed outside
the relocation company) for self closing     •   lump sum for self move     •  
household goods shipment — excluded from income     •   transportation to new
location (except meals) — excluded from income     •   mileage that is
deductible — excluded from income     •   storage less than 30 days — excluded
from income

Page 10



--------------------------------------------------------------------------------



 



      Discount points on new home purchase will be tax assisted at time of
payment, subject to year-end tax reconciliation.         Tax assistance includes
federal, state, local and FICA (Medicare and social security) and is based on
the transferred employee’s total compensation from company sources only. Other
sources of income, including spouse’s income, will not be included in this
process. Year-end tax reconciliation is performed and, therefore, may possibly
cause adjustments to be made to employee’s income and/or taxes at the end of the
year.         If the employee has any questions concerning taxes, he/she should
seek professional income tax accountant/consultant guidance.     K.   PURCHASE
OF HOUSTON RESIDENCE         The company will agree to purchase the home
acquired by an employee in connection with the transfer to Houston for an amount
equal to the greater of (1) the appraised value (as determined under paragraph
D.3 regarding “guaranteed offer”), or (2) the amount of the employee’s
investment (plus a tax gross-up for applicable taxes that may be due on the
difference between the market value and the investment) (as determined under
paragraph D.6 regarding “loss on sale”). The company’s obligation to purchase a
residence under this provision applies if (a) the employee is transferred by the
company, (b) there is a change of control of El Paso Energy Corporation, or
(3) the employee dies, retires or becomes permanently disabled. This benefit
applies only to executive officers at grade level D or higher.



      Major deviations from policy require approval by the senior functional
officer of Human Resources and Administration of El Paso Energy Corporation.    
    This practice does not constitute nor imply a contract between the company
and its employees or their dependents. It has been voluntarily adopted for the
sole and exclusive use of the company and may be amended or withdrawn at any
time without prior notice.

Page 11